Citation Nr: 0112389	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-48 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability due to dental 
work performed by the Department of Veterans Affairs.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran retired from active duty in August 1995 after 
more than sixteen years of active duty.  His claim initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from a December 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The veteran has since moved to Oklahoma, and the 
case has been referred to the RO in Muskogee, Oklahoma.  In 
November 1998, the Board remanded the case to the RO to 
obtain additional records.  Those records have been 
associated with the claims file, and the case is once again 
before the Board for appellate review.


REMAND

The veteran is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability due to dental 
work performed by a dentist at the Wichita VA Medical Center 
(VAMC).  He claims that he was seen at that facility so that 
a partial plate could be made.  He alleges that several of 
his bottom teeth were ground down to the nerves, and that he 
now experiences severe pain with chewing hard food and with 
consuming hot or cold beverages.  He further claims that the 
plate never fit properly.

Before the Board can review the merits of this claim, 
however, additional development is required as a matter of 
law.  A recent amendment to 38 U.S.C.A. § 5107 (West 1991) 
provides that the Secretary shall assist a claimant in 
developing all facts pertinent to a claim for benefits.  See 
38 U.S.C.A. § 5107(a) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§§ 5103A and 5107(a)); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  For reasons set forth below, 
additional development is needed to comply with the Veterans 
Claims Assistance Act of 2000.

The veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  This provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (2000).  Section 1151 has recently been 
amended, and now requires that a showing of negligence or 
fault is necessary for claims filed on or after October 1, 
1997.  However, for claims filed prior to October 1, 1997, as 
here, a claimant is not required to show fault or negligence 
in medical treatment.  See generally Brown v. Gardner, 513 
U.S. 115 (1994); see also Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

In this case, the evidence shows that the veteran was seen at 
the Wichita VAMC in November 1995 for a diagnosis of severe 
bone loss secondary to periodontal disease.  The veteran was 
given the option of either extracting the affected teeth or 
treating the periodontal disease in an attempt to maintain 
the dentition.  The prognosis was poor due to the severity of 
the veteran's bone disease.  The veteran chose the option of 
maintaining the teeth instead of extraction.  He was treated 
with four quadrants of deep scaling and root planting.  A 
partial plate was constructed to replace maxillary teeth 
missing at the initial presentation.  It was noted that two 
lower teeth were restored.  The veteran's case was apparently 
terminated, however, after he canceled two consecutive 
appointments. 

At a videoconference hearing in July 1997, the veteran 
testified that a VA dentist at the Wichita VAMC cut grooves 
in several upper teeth to attach a partial plate that was 
being made.  According to the veteran, however, the plate did 
not fit properly.  He also alleged that the dentist had a 
student grind off the ends of his bottom teeth down to the 
nerve endings, and that his teeth were now sensitive to hot 
and cold.  This procedure, according to the veteran, knocked 
out three fillings.  As a result, he said he had to use a 
straw while drinking hot and cold beverages to avoid pain.  
He also said that chewing hard food caused severe pain which 
would shoot to the top of his head.  He explained that he has 
since moved to Oklahoma and has not sought medical attention 
due to the fact that his wife recently passed away as a 
result of cancer. 

Based on the foregoing, the evidence indicates that a VA 
examination may possibly aid in the establishment of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability due to VA dental 
work.  The Board notes that the veteran has not been afforded 
a VA examination in connection with this claim.  Under these 
circumstances, and in light of the recent amendment 
concerning the duty to assist, the veteran should be afforded 
a VA dental examination to determine whether he suffers 
additional disability due to VA dental work performed in 
1995. 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to schedule the veteran for 
a comprehensive VA dental examination by 
a restorative (general) dentist, other 
than the dentist who performed the dental 
work in 1995.  It is imperative that the 
entire claims file, to include all dental 
and outpatient treatment records, as well 
as a complete copy of this REMAND, be 
provided to and reviewed by the VA 
dentist who is designated to examine the 
veteran.  The examining dentist is to 
offer opinions as to whether it is at 
least as likely as not that (a) the 
veteran sustained any additional 
disability as a result of the dental work 
performed in 1995, and, if so, the nature 
of such additional disability; and (b) 
any additional disability was a necessary 
consequence of the dental work at issue.  
If the dentist is unable to provide any 
of the requested information with any 
degree of medical certainty, the dentist 
should clearly so state.  Otherwise, the 
dentist must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for additional 
disability due to dental work performed 
by VA.  If the benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
to afford due process of law.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



